UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21236 DREYFUS STOCK FUNDS (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 09/30 Date of reporting period: 09/30/09 FORM N-CSR Item 1. Reports to Stockholders. -2- Dreyfus International Equity Fund ANNUAL REPORT September 30, 2009 Save time. Save paper. View your next shareholder report online as soon as it s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund s Expenses 8 Comparing Your Fund s Expenses With Those of Other Funds 9 Statement of Investments 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 20 Financial Highlights 24 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Important Tax Information 40 Information About the Review and Approval of the Fund s Investment Advisory and Administration Agreements 46 Board Members Information 49 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus International Equity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present this annual report for Dreyfus International Equity Fund, covering the 12-month period from October 1, 2008, through September 30, 2009. While the end of the recession will not be officially declared over for months, evidence suggests that the economy has turned a corner, including inventory rebuilding among manufacturers and improvements in home sales and prices.These indicators continue to help fuel a sustained rally among domestic and international stocks, many of which hit 52-week lows back in March. Since then, the best returns were generated by the most beaten-down securities and by smaller-cap securities. Momentum may keep these stocks rallying for a time, but the fundamental case for future gains seems to depend on an actual acceleration of economic activity. Currently, in our judgment, the financial markets appear poised to enter into a new phase in which underlying fundamentals of individual companies and industry groups, not bargain hunting, are likely to drive investment returns. Of course, the best strategy for your portfolio depends not only on your view of the economy s direction, but on your current financial needs, future goals and attitudes toward risk. Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against unexpected economic developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. 2 Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2009 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2008, through September 30, 2009, as provided by William S. Patzer, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended September 30, 2009, Dreyfus International Equity Fund s Class A shares produced a total return of 4.73%, Class B shares returned 5.63%, Class C shares returned 5.54% and Class I shares returned 4.62%. 1 In comparison, the fund s benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index ( MSCI EAFE Index ), produced a total return of 3.23% for the same period. 2 International stock markets fell sharply over the first half of a volatile reporting period as a global recession and banking crisis took their toll. However, stocks later rebounded when credit markets and economic conditions began to stabilize, offsetting a substantial portion of earlier losses.The fund produced lower returns than its benchmark, primarily due to its emphasis on higher-quality stocks that lagged their more speculative counterparts during the rally. The Fund s Investment Approach The fund seeks long-term growth of capital.The fund normally invests at least 80% of assets in shares of companies located in the foreign countries represented in the MSCI EAFE Index and Canada, and may also invest up to 25% of its assets in securities of issuers located in emerging market countries. The fund invests in stocks that appear to be undervalued as measured by their price/earnings ratios, and that may have value and/or growth characteristics.We employ a bottom-up investment approach, which emphasizes individual stock selection. Our stock selection process is designed to produce a diversified portfolio that, relative to the MSCI EAFE Index, frequently has a below-average price/earnings ratio and an above-average earnings growth trend. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Equity Markets Plunged, Then Rebounded Sharply Just weeks before the start of the reporting period, the failures of several major financial institutions sparked a credit crisis that nearly led to the collapse of the worldwide banking system. Meanwhile, rising unemployment, declining housing markets and plunging consumer confidence produced the most severe global recession since the 1930s. These influences fueled a bear market that drove many of the world s stock markets to multi-year lows during the first quarter of 2009. Market sentiment began to improve in March, when it became clearer that aggressive remedial actions by government and monetary authori-ties including historically low short-term interest rates,rescues of troubled corporations and massive injections of liquidity into the banking system had helped repair the world s credit markets. Subsequently, mounting evidence of global economic stabilization propelled the world s equity markets higher through the reporting period s end. Security Selections Boosted Relative Results Although the fund s focus on higher-quality stocks caused it to lag the benchmark s performance for the reporting period overall, our security selection strategy proved effective across a variety of markets and industry groups. In Belgium, food retailer Delhaize Group held up relatively well during the downturn and advanced in the rally. In Norway, video conferencing specialist Tandberg rose sharply after an acquisition offer from U.S.-based Cisco Systems. The fund also achieved gains stemming from favorable timing in the purchase and sale of Norwegian bank NOR. Among companies based in Ireland, global building materials provider CRH rebounded from depressed levels after announcing better-than-expected quarterly earnings. The fund also posted relatively strong results in Switzerland, where we favored financial giant Credit Suisse Group over the more troubled UBS. From a market sector perspective, the fund achieved strong relative results in the information technology sector, where favorable trades of handset maker Nokia helped cushion declines during the downturn, and German enterprise software developer, Software , participated in the rally over the reporting period s second half. Materials producers such as Australia s BHP Billiton and German chemicals manufacturer Lanxess fared well, as did energy companies, including oil services providers Technip in France and Fugro in the Netherlands. 4 Disappointments were concentrated mainly in the financials sector, as financial institutions in Japan such as Mitsubishi UFJ Financial Group and Nomura Holdings were hurt by larger-than-expected write-downs during the global banking crisis.The United Kingdom s Barclays and Aviva also weighed on the fund s results.Also in the U.K., industrial components supplier Cookson Group and transportation equipment maker Stagecoach Group lost value, prompting the sale of some of the fund s positions. Among industrial stocks, international trading concern Mitsui & Co. and marine transport provider Nippon Yusen suffered when Japanese exports plunged in the recession. In Greece, household goods and veterinary supplier Alapis saw sales of health products decline during the downturn, prompting us to sell the fund s position. The fund also encountered lagging results from an underweighted position in the better-performing Hong Kong market. Finding Opportunities in Recovering Markets Even in the wake of a sustained and robust market rally, we have continued to find attractive values among growing companies. Still, we expect a sub-par economic recovery,and international stock markets may remain volatile, requiring careful selectivity. In our judgment, our disciplined approach may be particularly well suited to such an environment. October 15, 2009 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation and The Boston Company Asset Management, LLC. Had these expenses not been absorbed, returns would have been lower. 2 SOURCE: LIPPER INC. Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe, Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Returns are calculated on a month-end basis. The Fund 5 The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus International Equity Fund from April 1, 2009 to September 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2009 Class A Class B Class C Class I Expenses paid per $1,000  $ 6.87 $ 11.93 $ 11.62 $ 5.22 Ending value (after expenses) $1,446.20 $1,440.20 $1,440.10 $1,448.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. 8 STATEMENT OF INVESTMENTS September 30, 2009 Common Stocks 99.0% Shares Value ($) Australia 6.7% AGL Energy 43,900 529,420 BHP Billiton 72,743 2,421,280 Commonwealth Bank of Australia 28,780 1,313,918 Macquarie Group 14,260 739,588 Qantas Airways 309,840 781,755 Stockland 247,770 891,817 Westfield Group 89,779 1,100,922 Westpac Banking 20,624 477,605 Austria .7% Erste Group Bank 18,800 Belgium .4% KBC Groep 8,500 a Denmark .8% Carlsberg, Cl. B 13,000 Finland 1.5% Fortum 29,990 768,884 Metso 38,100 1,072,148 France 9.4% Atos Origin 12,210 a 616,432 AXA 68,014 1,841,283 BNP Paribas 20,407 1,630,505 BNP Paribas (Rights) 20,407 a 44,197 Credit Agricole 37,020 773,597 GDF Suez 23,252 1,032,519 Sanofi-Aventis 27,660 2,029,895 Technip 7,700 491,842 Total 26,362 1,566,420 Vallourec 3,530 598,182 Vinci 17,870 1,010,967 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Germany 9.2% BASF 23,900 1,266,417 Bayer 22,450 1,555,560 Commerzbank 42,380 a 537,378 E.ON 21,730 921,528 GEA Group 48,070 1,003,100 HeidelbergCement 10,100 653,863 HeidelbergCement (Rights) 6,010 a 32,365 Lanxess 14,470 498,666 Metro 25,880 1,463,741 Rheinmetall 7,930 469,515 RWE 12,810 1,189,784 Salzgitter 10,741 1,029,524 Siemens 7,840 725,994 Greece .6% Public Power 30,340 a Hong Kong 2.6% Esprit Holdings 117,500 788,382 Hongkong Land Holdings 227,000 987,450 Hutchison Whampoa 123,000 887,975 New World Development 276,218 594,489 Ireland .5% CRH 22,268 Italy 4.0% Banco Popolare 83,790 a 803,739 ENI 73,910 1,847,317 Fondiaria-Sai 36,370 764,805 Terna Rete Elettrica Nazionale 101,860 397,238 UniCredit 297,660 a 1,163,007 Japan 19.1% Amada 33,000 222,046 Astellas Pharma 27,500 1,130,452 Canon 34,600 1,399,187 10 Common Stocks (continued) Shares Value ($) Japan (continued) Central Japan Railway 199 1,429,900 Daihatsu Motor 50,000 510,778 Daito Trust Construction 12,200 532,769 Fast Retailing 5,300 670,729 Fujitsu 205,000 1,340,556 Fukuoka Financial Group 117,000 486,169 Honda Motor 40,400 1,244,427 JSR 20,300 416,109 Kaneka 80,000 574,834 KDDI 115 648,248 Keihin 82,000 1,359,283 Lawson 29,200 1,356,475 Mitsubishi UFJ Financial Group 184,400 990,150 Mitsui & Co. 64,600 844,877 Murata Manufacturing 14,700 697,622 Nomura Holdings 81,400 501,467 Pacific Metals 42,000 318,632 Sankyo 23,700 1,483,808 Shin-Etsu Chemical 9,200 565,744 Shinko Electric Industries 13,400 238,697 Softbank 24,300 534,105 Sumitomo Trust & Banking 70,000 371,971 Tokai Rika 45,000 807,609 Tokyo Gas 176,000 731,332 Toyota Tsusho 36,700 553,577 Yamaguchi Financial Group 42,000 435,604 Yamato Holdings 74,000 1,215,953 Netherlands 3.6% Fugro 8,370 483,379 ING Groep 58,710 a 1,048,147 Koninklijke DSM 22,070 922,059 Koninklijke Vopak 11,020 a 715,358 TNT 47,330 1,270,241 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Norway 1.1% DNB NOR 49,000 a 567,528 Petroleum Geo-Services 86,200 a 840,943 Singapore 1.4% Flextronics International 84,430 a 629,848 SembCorp Marine 299,000 674,987 United Overseas Bank 33,000 393,100 Spain 5.1% Banco Bilbao Vizcaya Argentaria 62,660 1,112,248 Banco Santander 141,500 2,277,716 Repsol 17,340 471,714 Telefonica 90,310 2,491,798 Sweden 1.7% Alfa Laval 51,900 608,981 Electrolux, Ser. B 66,740 a 1,526,968 Switzerland 7.6% Credit Suisse Group 33,040 1,833,253 Nestle 80,950 3,449,534 Novartis 12,765 638,681 Petroplus Holdings 19,100 a 481,785 Roche Holding 16,094 2,601,317 Swiss Life Holding 3,230 a 382,127 United Kingdom 21.5% 3i Group 121,069 558,405 12 Common Stocks (continued) Shares Value ($) United Kingdom (continued) Barclays 200,580 a 1,186,067 Berkeley Group Holdings 55,740 a 789,261 BP 180,310 1,593,547 British American Tobacco 54,450 1,708,198 BT Group 364,040 756,332 Compass Group 166,860 1,019,475 Cookson Group 85,020 a 558,584 Eurasian Natural Resources 38,580 540,423 GlaxoSmithKline 112,750 2,215,466 HSBC Holdings 225,250 2,577,495 IMI 84,620 605,317 Imperial Tobacco Group 36,840 1,064,481 Kazakhmys 64,820 1,112,585 Kingfisher 196,900 669,948 Legal & General Group 558,980 784,352 Man Group 75,860 401,535 Old Mutual 386,640 617,912 Royal Dutch Shell, Cl. A 7,340 209,213 Royal Dutch Shell, Cl. B 101,770 2,823,511 Tesco 202,360 1,292,320 Thomas Cook Group 391,550 1,453,638 Vodafone Group 392,640 879,757 WPP 132,240 1,134,899 United States 1.5% iShares MSCI EAFE Index Fund 33,450 Total Common Stocks (cost $109,577,021) The Fund 13 STATEMENT OF INVESTMENTS (continued) Other Investment.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $110,000) 110,000 b Total Investments (cost $109,687,021) 99.1% Cash and Receivables (Net) .9% Net Assets 100.0% a Non-income producing security. b Investment in affiliated money market mutual fund. 14 STATEMENT OF ASSETS AND LIABILITIES September 30, 2009 Cost Value Assets ($): Investments in securities See Statement of Investments: Unaffiliated issuers 109,577,021 122,234,231 Affiliated issuers 110,000 110,000 Cash 203,673 Cash denominated in foreign currencies 362,865 364,947 Receivable for investment securities sold 3,234,271 Dividends and interest receivable 727,183 Receivable for shares of Beneficial Interest subscribed 124,566 Unrealized appreciation on forward foreign currency exchange contracts Note 4 2,529 Prepaid expenses 18,201 Liabilities ($): Due to The Boston Company Asset Management, LLC and affiliates Note 3(c) 157,349 Payable for investment securities purchased 2,835,483 Payable for shares of Beneficial Interest redeemed 457,504 Unrealized depreciation on forward foreign currency exchange contracts Note 4 4,027 Accrued expenses 76,847 Net Assets ($) Composition of Net Assets ($): Paid-in capital 200,274,528 Accumulated undistributed investment income net 2,012,335 Accumulated net realized gain (loss) on investments (91,481,437) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 12,682,965 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Net Assets ($) 77,775,404 3,547,085 10,848,483 31,317,419 Shares Outstanding 2,951,010 135,686 411,809 1,177,353 Net Asset Value Per Share ($) See notes to financial statements. The Fund 15 STATEMENT OF OPERATIONS Year Ended September 30, 2009 Investment Income ($): Income: Cash dividends (net of $324,492 foreign taxes withheld at source): Unaffiliated issuers 3,296,314 Affiliated issuers 4,422 Total Income Expenses: Investment advisory fee Note 3(a) 813,446 Administration fee Note 3(a) 101,681 Shareholder servicing costs Note 3(c) 462,748 Custodian fees Note 3(c) 238,504 Distribution fees Note 3(b) 110,753 Registration fees 91,653 Professional fees 49,660 Prospectus and shareholders reports 18,414 Trustees fees and expenses Note 3(d) 11,190 Interest expense Note 2 1,631 Loan commitment fees Note 2 642 Miscellaneous 30,607 Total Expenses Less reduction in expenses due to undertaking Note 3(a) (690,043) Less reduction in fees due to earnings credits Note 1(c) (12,987) Net Expenses Investment Income Net Realized and Unrealized Gain (Loss) on Investments Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (66,138,061) Net realized gain (loss) on financial futures (223,183) Net realized gain (loss) on forward foreign currency exchange contracts 300,965 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions [including $47,673 net unrealized appreciation on financial futures and ($20,643) net unrealized (depreciation) on forward foreign currency exchange contracts] 50,465,812 Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 16 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2009 a 2008 Operations ($): Investment income net 2,072,837 4,940,757 Net realized gain (loss) on investments (66,060,279) (5,298,193) Net unrealized appreciation (depreciation) on investments 50,465,812 (97,040,339) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income net: Class A Shares (4,649,806) (3,743,316) Class B Shares (149,398) (65,231) Class C Shares (422,631) (66,229) Class I Shares (111,856) (181,914) Class T Shares (43,840) (19,528) Net realized gain on investments: Class A Shares (17,546,791) Class B Shares (866,993) Class C Shares (3,113,758) Class I Shares (723,523) Class T Shares (109,067) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 7,556,436 49,722,193 Class B Shares 117,213 1,055,794 Class C Shares 576,820 4,170,090 Class I Shares 28,202,542 1,209,821 Class T Shares 90,360 808,314 Net assets received in connection with reorganization Note 1 50,116,926 The Fund 17 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended September 30, 2009 a 2008 Beneficial Interest Transactions ($) (continued): Dividends reinvested: Class A Shares 4,192,930 18,629,230 Class B Shares 106,325 688,667 Class C Shares 230,943 1,513,095 Class I Shares 54,716 725,990 Class T Shares 25,122 89,885 Cost of shares redeemed: Class A Shares (44,104,029) (173,510,321) Class B Shares (2,030,166) (5,406,158) Class C Shares (6,467,884) (36,985,915) Class I Shares (4,579,357) (11,993,069) Class T Shares (931,064) (612,142) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 159,346,645 382,958,370 End of Period Undistributed investment income net 2,012,335 5,369,676 18 Year Ended September 30, 2009 a 2008 Capital Share Transactions: Class A b,c Shares sold 357,154 1,128,944 Shares issued in connection with reorganization Note 1 1,135,151 Shares issued for dividends reinvested 195,068 445,037 Shares redeemed (2,039,587) (4,143,527) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 4,743 25,041 Shares issued in connection with reorganization Note 1 21,999 Shares issued for dividends reinvested 4,955 16,658 Shares redeemed (95,453) (126,393) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 26,020 99,192 Shares issued in connection with reorganization Note 1 38,062 Shares issued for dividends reinvested 10,682 36,460 Shares redeemed (302,406) (878,789) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 1,306,091 28,870 Shares issued in connection with reorganization Note 1 4,530 Shares issued for dividends reinvested 2,526 17,098 Shares redeemed (210,329) (284,886) Net Increase (Decrease) in Shares Outstanding Class T c Shares sold 4,169 18,800 Shares issued in connection with reorganization Note 1 7,815 Shares issued for dividends reinvested 1,168 2,148 Shares redeemed (47,362) (15,083) Net Increase (Decrease) in Shares Outstanding a Effective close of business on February 4, 2009, the fund no longer offers Class T shares. b During the period ended September 30, 2009, 16,759 Class B shares representing $353,492 were automatically converted to 16,662 Class A shares and during the period ended September 30, 2008, 40,946 Class B shares representing $1,644,692 were automatically converted to 40,269 Class A shares. c On the close of business on February 4, 2009, 19,018 Class T shares representing $366,484 were converted to 19,028 Class A shares. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund s financial statements. Year Ended September 30, Class A Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 29.26 48.76 40.05 34.14 26.23 Investment Operations: Investment income net a .45 .77 .63 .59 .38 Net realized and unrealized gain (loss) on investments (2.11) (16.45) 8.81 5.58 7.61 Total from Investment Operations (1.66) (15.68) 9.44 6.17 7.99 Distributions: Dividends from investment income net (1.24) (.67) (.28) (.04) (.07) Dividends from net realized gain on investments (3.15) (.45) (.22) (.01) Total Distributions (1.24) (3.82) (.73) (.26) (.08) Net asset value, end of period 26.36 29.26 48.76 40.05 34.14 Total Return (%) b (4.73) (34.53) 23.80 18.16 30.50 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.84 1.57 1.27 c 1.38 c 3.12 c Ratio of net expenses to average net assets 1.12 1.12 1.19 c 1.28 c 1.50 c Ratio of net investment income to average net assets 2.12 1.90 1.37 c 1.55 c 1.15 c Portfolio Turnover Rate 160.27 117.20 18.76 d,e Net Assets, end of period ($ x 1,000) 77,775 129,886 286,373 124,283 10,107 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c For the period from October 1, 2006 to July 31, 2007 and for the fiscal years ended September 30, 2005-2006, the ratios include the fund s share of The Boston Company International Core Equity Portfolio s (the Portfolio ) allocated expenses. d Not annualized. e For the period from October 1, 2004 to July 31, 2007, the fund invested exclusively in the Portfolio under a master/feeder organizational structure that was terminated on August 1, 2007. On that date, the fund withdrew entirely from the Portfolio and received the Portfolio s securities and cash in exchange for its interest in the Portfolio. Effective August 1, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents investment activity of the fund. See notes to financial statements. 20 Year Ended September 30, Class B Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 28.70 47.83 39.40 33.79 26.09 Investment Operations: Investment income net a .26 .41 .19 .25 .14 Net realized and unrealized gain (loss) on investments (2.03) (16.15) 8.73 5.58 7.57 Total from Investment Operations (1.77) (15.74) 8.92 5.83 7.71 Distributions: Dividends from investment income net (.79) (.24) (.04) Dividends from net realized gain on investments (3.15) (.45) (.22) (.01) Total Distributions (.79) (3.39) (.49) (.22) (.01) Net asset value, end of period 26.14 28.70 47.83 39.40 33.79 Total Return (%) b (5.63) (35.04) 22.79 17.25 29.56 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.78 2.40 2.06 c 2.18 c 3.93 c Ratio of net expenses to average net assets 1.95 1.95 2.00 c 2.03 c 2.25 c Ratio of net investment income to average net assets 1.23 1.04 .43 c .68 c .44 c Portfolio Turnover Rate 160.27 117.20 18.76 d,e Net Assets, end of period ($ x 1,000) 3,547 6,356 13,590 12,292 4,295 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c For the period from October 1, 2006 to July 31, 2007 and for the fiscal years ended September 30, 2005-2006, the ratios include the fund s share of The Boston Company International Core Equity Portfolio s (the Portfolio ) allocated expenses. d Not annualized. e For the period from October 1, 2004 to July 31, 2007, the fund invested exclusively in the Portfolio under a master/feeder organizational structure that was terminated on August 1, 2007. On that date, the fund withdrew entirely from the Portfolio and received the Portfolio s securities and cash in exchange for its interest in the Portfolio. Effective August 1, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents investment activity of the fund. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS (continued) Year Ended September 30, Class C Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 28.82 47.81 39.40 33.80 26.15 Investment Operations: Investment income net a .27 .37 .23 .25 .16 Net realized and unrealized gain (loss) on investments (2.02) (16.14) 8.71 5.58 7.54 Total from Investment Operations (1.75) (15.77) 8.94 5.83 7.70 Distributions: Dividends from investment income net (.73) (.07) (.08) (.01) (.04) Dividends from net realized gain on investments (3.15) (.45) (.22) (.01) Total Distributions (.73) (3.22) (.53) (.23) (.05) Net asset value, end of period 26.34 28.82 47.81 39.40 33.80 Total Return (%) b (5.54) (35.04) 22.85 17.27 29.50 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.62 2.30 1.99 c 2.11 c 3.87 c Ratio of net expenses to average net assets 1.90 1.90 1.96 c 2.03 c 2.25 c Ratio of net investment income to average net assets 1.28 .93 .51 c .68 c .50 c Portfolio Turnover Rate 160.27 117.20 18.76 d,e Net Assets, end of period ($ x 1,000) 10,848 19,529 66,102 51,752 7,766 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c For the period from October 1, 2006 to July 31, 2007 and for the fiscal years ended September 30, 2005-2006, the ratios include the fund s share of The Boston Company International Core Equity Portfolio s (the Portfolio ) allocated expenses. d Not annualized. e For the period from October 1, 2004 to July 31, 2007, the fund invested exclusively in the Portfolio under a master/feeder organizational structure that was terminated on August 1, 2007. On that date, the fund withdrew entirely from the Portfolio and received the Portfolio s securities and cash in exchange for its interest in the Portfolio. Effective August 1, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents investment activity of the fund. See notes to financial statements. 22 Year Ended September 30, Class I Shares 2009 2008 2007 a 2006 2005 Per Share Data ($): Net asset value, beginning of period 29.73 49.50 40.57 34.50 26.47 Investment Operations: Investment income net b .58 .54 .76 .85 .40 Net realized and unrealized gain (loss) on investments (2.27) (16.37) 8.94 5.49 7.75 Total from Investment Operations (1.69) (15.83) 9.70 6.34 8.15 Distributions: Dividends from investment income net (1.44) (.79) (.32) (.05) (.11) Dividends from net realized gain on investments (3.15) (.45) (.22) (.01) Total Distributions (1.44) (3.94) (.77) (.27) (.12) Net asset value, end of period 26.60 29.73 49.50 40.57 34.50 Total Return (%) (4.62) (34.34) 24.12 18.47 30.59 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.26 1.19 .93 c 1.07 c 3.04 c Ratio of net expenses to average net assets .85 .85 .91 c 1.03 c 1.25 c Ratio of net investment income to average net assets 2.58 1.30 1.63 c 2.19 c 1.29 c Portfolio Turnover Rate 160.27 117.20 18.76 d,e Net Assets, end of period ($ x 1,000) 31,317 2,350 15,515 8,723 29 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c For the period from October 1, 2006 to July 31, 2007 and for the fiscal years ended September 30, 2005-2006, the ratios include the fund s share of The Boston Company International Core Equity Portfolio s (the Portfolio ) allocated expenses. d Not annualized. e For the period from October 1, 2004 to July 31, 2007, the fund invested exclusively in the Portfolio under a master/feeder organizational structure that was terminated on August 1, 2007. On that date, the fund withdrew entirely from the Portfolio and received the Portfolio s securities and cash in exchange for its interest in the Portfolio. Effective August 1, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents investment activity of the fund. See notes to financial statements. The Fund 23 NOTES TO FINANCIAL STATEMENTS NOTE 1 Significant Accounting Policies: Dreyfus International Equity Fund (the fund ) is a separate diversified series of Dreyfus Stock Funds (the Company ), which is registered under the Investment Company Act of 1940, as amended (the Act ), as an open-end management investment company and operates as a series company currently offering two series, including the fund. The fund s investment objective is long-term growth of capital.The Boston Company Asset Management, LLC ( TBCAM ) serves as the fund s investment adviser. The Dreyfus Corporation (the Administrator or Dreyfus ), a wholly-owned subsidiary of The Bank of New York Mellon Corporation ( BNY Mellon ), and an affiliate of TBCAM, serves as the fund s Administrator. At a meeting of the fund s Board of Trustees held on July 25, 2008, the Board approved, effective December 1, 2008, a proposal to change the names of the Company and the fund from Dreyfus Premier Stock Funds and Dreyfus Premier International Equity Fund to Dreyfus Stock Funds and Dreyfus International Equity Fund , respectively. As of the close of business on December 20, 2007, pursuant to an Agreement and Plan of Reorganization previously approved by the fund s Board of Trustees, all of the assets, subject to liabilities, of Dreyfus Founders International Equity Fund (the Acquired Fund ) were transferred to the fund in exchange for shares of Beneficial Interest of the fund of equal value. Shareholders of the Acquired Fund received Class A, Class B, Class C, Class I and Class T shares of the fund, in an amount equal to the aggregate net asset value of their investment in the Acquired Fund at the time of the exchange. Shareholders of Class F shares of the Acquired Fund received Class A shares of the fund in an equal amount to the aggregate net asset value of their investment in the Acquired fund at the time of the exchange. The fund s net asset value on the close of business on December 20, 2007 was $41.53 per share for Class A, $41.01 per share for Class B, $41.17 per share for Class C, $42.12 per share for Class I and $41.51 per share for Class T shares, and a total of 1,135,151 Class A, 21,999 24 Class B, 38,062 Class C, 4,530 Class I and 7,815 Class T shares, representing net assets of $50,116,926 (including $7,904,380 net unrealized appreciation on investments) were issued to shareholders of the Acquired Fund in the exchange.The exchange was a tax-free event to the Acquired Fund shareholders. MBSC Securities Corporation (the Distributor ), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund s shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge ( CDSC ) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. Effective December 3, 2008, investments for new accounts were no longer permitted in Class T shares of the fund, except that participants in certain group retirement plans were able to open a new account in Class T shares of the fund, provided that the fund was established as an investment option under the plans before December 3, 2008. On February 4, 2009, the fund issued to each holder of its Class T shares, in exchange for said shares, Class A shares of the fund having an aggregate net asset value equal to the aggregate net asset value of the share-holder s Class T shares. Subsequent investments in the fund s Class A The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) shares made by prior holders of the fund s Class T shares who received Class A shares of the fund in exchange for their Class T shares are subject to the front-end sales load schedule that was in effect for Class T shares at the time of the exchange. Otherwise, all other Class A share attributes will be in effect. Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board ( FASB ) Accounting Standards Codification ( ASC ) has become the exclusive reference of authoritative U.S. generally accepted accounting principles ( GAAP ) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission ( SEC ) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The fund s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, 26 except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as:fundamental analytical data,the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts ( forward contracts ) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e.the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether The Fund 27 exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains or losses arise from changes in the value of assets and liabilities other than investments, resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code ).To the extent that net realized capital gains can be offset by capital loss carryovers, if any, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2009, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $2,942,936, accumulated capital losses $40,645,422 and unrealized appreciation $9,894,458. In addition, the fund had $48,978,109 of capital losses realized after October 31, 2008, which were deferred for tax purposes to the first day of the following fiscal year. The accumulated capital loss carryover of $36,458,262 is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to September 30, 2009. If not applied, the carryover expires in fiscal 2017. 30 As a result of the fund s merger with Dreyfus Founders International Equity Fund, capital losses of $4,187,160 are available to offset future gains, if any. Based on certain provisions in the Code, the amount of losses which can be utilized in subsequent years is subject to an annual limitation. Of this acquired capital loss, $1,936,910 will expire in fiscal 2010 and $2,250,250 expires in fiscal 2011. The tax character of distributions paid to shareholders during the fiscal periods ended September 30, 2009 and September 30, 2008, were as follows: ordinary income $5,377,531 and $8,573,580 and long-term capital gains $0 and $17,862,770, respectively. During the period ended September 30, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for passive foreign investment companies, foreign currency gains and losses, capital loss carryover from fund merger, and recognition of book to tax difference resulting from prior year fund restructure, the fund decreased accumulated undistributed investment income-net by $52,647, decreased accumulated net realized gain (loss) on investments by $4,697,983 and increased paid-in capital by $4,750,630. Net assets and net asset value per share were not affected by this reclassification. NOTE 2 Bank Lines of Credit: Prior to October 15, 2008, the fund participated with other Dreyfus-managed funds in a $350 million redemption credit facility. Effective October 15, 2008, the fund participates with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of NewYork Mellon (each, a Facility ), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. Effective October 14, 2009, the $145 million unsecured credit facility with Citibank, N.A., was increased to $215 million. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) The average amount of borrowings outstanding under the Facilities during the period ended September 30, 2009 was $80,100, with a related weighted average annualized interest rate of 2.04%. NOTE 3 Investment Advisory Fee, Administration Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with TBCAM, the investment advisory fee is computed at the annual rate of .80% of the value of the fund s average daily net assets up to $500 million, .75% of the next $500 million of such assets, .70% of the next $500 million of such assets, .60% of the next $500 million of such assets and .50% of the fund s average daily net assets in excess of $2 billion and is payable monthly. Dreyfus and TBCAM have agreed, with respect to each class of fund shares, to assume the expenses of each class so that such expenses do not exceed the annual rates of expenses of 1.12% for Class A, 1.95% for Class B, 1.90% for Class C, and .85% for Class I, until the fiscal year end following such time as the expenses are equal to or less than such annual rate for each class.The reduction in expenses, pursuant to the undertaking, amounted to $690,043 during the period ended September 30, 2009. The fund compensates Dreyfus under an administration agreement for providing personnel and facilities to perform accounting and administration services for the fund at an annual rate of .10% of the value of the fund s average daily net assets. During the period ended September 30, 2009, the fund was charged $101,681 pursuant to the administration agreement. During the period ended September 30, 2009, the Distributor retained $1,649 from commissions earned on sales of the fund s Class A shares and $21,562 and $2,535 from CDSCs on redemptions of the fund s Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan ) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay and Class T shares paid the Distributor for distributing their shares at an annual 32 rate of .75% of the value of the average daily net assets of Class B and Class C shares and .25% of the value of the average daily net assets of Class T shares. During the period ended September 30, 2009, Class B, Class C and Class T shares were charged $26,740, $83,267 and $746, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay and Class T shares paid the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended September 30, 2009, Class A, Class B, Class C and Class T shares were charged $191,126, $8,913, $27,756 and $746, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2009, the fund was charged $67,421 pursuant to the transfer agency agreement. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2009, the fund was charged $12,987 pursuant to the cash management agreement.These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended September 30, 2009, the fund was charged $238,504 pursuant to the custody agreement. During the period ended September 30, 2009, the fund was charged $6,254 for services performed by the Chief Compliance Officer. The components of Due to TBCAM and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $80,758, administration fees $10,095, Rule 12b-1 distribution plan fees $9,111, shareholder services plan fees $19,097, custodian fees $45,029, chief compliance officer fees $3,341 and transfer agency per account fees $12,700, which are offset against an expense reimbursement currently in effect in the amount of $22,782. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to exceptions, including redemptions made through use of the fund s exchange privilege. During the period ended September 30, 2009, redemption fees charged and retained by the fund amounted to $817. NOTE 4 Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, financial futures and forward contracts, during the period ended September 30, 2009, amounted to $166,112,143 and $184,421,434, respectively. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at 34 fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a fund s investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure.The following tables show the fund s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of September 30, 2009 is shown below: Derivative Derivative Assets ($) Liabilities ($) Foreign currency risk 1 2,529 Foreign currency risk 2 (4,027) Gross fair value of derivatives contracts Statement of Assets and Liabilities location: 1 Unrealized appreciation on forward foreign currency exchange contracts. 2 Unrealized depreciation on forward foreign currency exchange contracts. The effect of derivative instruments in the Statement of Operations for the period ended September 30, 2009 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Foreign Currency Underlying risk Futures 3 Contracts 4 Total Equity (223,183) (223,183) Foreign currency 300,965 300,965 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) 5 Foreign Currency Underlying risk Futures Contracts Total Equity 47,673 47,673 Foreign currency (20,643) (20,643) Total Statement of Operations location: 3 Net realized gain (loss) on financial futures. 4 Net realized gain (loss) on forward foreign currency exchange contracts. 5 Change in net unrealized appreciation (depreciation) on investments and forward foreign currency exchange contracts. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments. The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses, which are recorded in the Statement of Operations. Futures contracts are valued daily at the settlement price established by the Board of Trade or exchange upon which they are traded.When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchange s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. At September 30, 2009, there were no open financial futures contracts outstanding. Forward Foreign Currency Exchange Contracts: The fund may enter into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of an investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund would incur a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. 36 The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. The following summarizes open forward contracts at September 30, 2009: Unrealized Foreign Appreciation Forward Foreign Currency Currency (Depreciation) Exchange Contracts Amounts Cost ($) Value ($) at 9/30/2009 ($) Purchases: British Pound, Expiring 10/1/2009 72,363 115,614 115,647 33 Euro, Expiring 10/1/2009 386,473 563,052 565,548 2,496 Sales: Proceeds ($) Japanese Yen, Expiring 10/1/2009 119,319,264 1,325,622 1,329,240 (3,618) Swiss Franc, Expiring 10/1/2009 275,072 265,028 265,437 (409) Gross Unrealized Appreciation Gross Unrealized Depreciation At September 30, 2009, the cost of investments for federal income tax purposes was $112,475,528; accordingly, accumulated net unrealized appreciation on investments was $9,868,703, consisting of $17,106,812 gross unrealized appreciation and $7,238,109 gross unrealized depreciation. NOTE 5 Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through November 24, 2009, the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 37 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus International Equity Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus International Equity Fund (formerly, Dreyfus Premier International Equity Fund) (one of the series comprising Dreyfus Stock Funds), as of September 30, 2009, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the three years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits.The financial highlights for the years ended September 30, 2006 and 2005 were audited by other auditors whose report dated November 17, 2006, expressed an unqualified opinion on such financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of September 30, 2009 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the 2009, 2008 and 2007 financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus International Equity Fund at September 30, 2009, the results of its operations for the year then ended, the changes in net assets for each of the two years in the period then ended and the financial highlights for each of the three years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 24, 2009 38 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund elects to provide each shareholder with their portion of the fund s foreign taxes paid and the income sourced from foreign countries. Accordingly, the fund hereby makes the following designations regarding its fiscal year ended September 30, 2009: As required by federal tax law rules, shareholders will receive notification of their proportionate share of foreign taxes paid and foreign sourced income for the 2009 calendar year with Form 1099-DIV which will be mailed in early 2010.Also certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $572,662 represents the maximum amount that may be considered qualified dividend income. The Fund 39 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND S INVESTMENT ADVISORY AND ADMINISTRATION AGREEMENTS (Unaudited) At a meeting of the fund s Board of Trustees held on April 20, 2009, the Board considered the re-approval for an annual period of the fund s Investment Advisory Agreement through November 30, 2009, pursuant to which TBCAM provides the fund with investment advisory services.The Board members, none of whom are interested per-sons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and TBCAM. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus complex, and representatives of Dreyfus confirmed that there had been no material changes in the information. The Board also discussed the nature, extent, and quality of the services provided to the fund by TBCAM pursuant to the fund s Investment Advisory Agreement, and noted that Dreyfus provides administrative services to the fund under a separate Administration Agreement. Dreyfus representatives reviewed the fund s distribution of accounts and the relationships that Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the diversity of distribution of the fund as well as among the funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each of the fund s distribution channels.The Board also reviewed the number of shareholder accounts in the fund, as well as the fund s asset size. The Board members also considered TBCAM s research and portfolio management capabilities and that Dreyfus provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered TBCAM s and Dreyfus separate and extensive administrative, accounting, and compliance infrastructures. 40 Comparative Analysis of the Fund s Total Investment Advisory Fee and Administration Fee and Expense Ratio and Performance. The Board members reviewed reports prepared by Lipper, Inc., an independent provider of investment company data, which included information comparing the fund s investment advisory fee, total investment advisory fee and administration fee, and expense ratio, with a group of comparable funds (the Expense Group ) and with a broader group of funds (the Expense Universe ) that were selected by Lipper. Included in the fund s reports were comparisons of contractual and actual management fee rates and total operating expenses. The Board members also reviewed the reports prepared by Lipper that presented the fund s performance as well as comparisons of total return performance for the fund to the same group of funds as the Expense Group (the Performance Group ) and to a group of funds that was broader than the Expense Universe (the Performance Universe ) that also were selected by Lipper, all for various periods ended March 31, 2009. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the fund s Expense Group and Expense Universe, and Performance Group and Performance Universe. Dreyfus also provided a comparison of the fund s total returns to the returns of the fund s benchmark index for the past five calendar years. The Board reviewed the results of the Expense Group and Expense Universe comparisons that were prepared based on financial statements available to Lipper as of March 31, 2009. The Board reviewed the range of management fees and expense ratios of the funds in the Expense Group and Expense Universe, and noted that the fund s total contractual investment advisory and administration fees approximated the Expense Group median, and that the fund s total actual investment advisory and administration fees were lower than the Expense Group median and Expense Universe median.The Board also noted that the fund s total expense ratio was lower than the Expense Group median The Fund 41 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND S INVESTMENT ADVISORY AND ADMINISTRATION AGREEMENTS (Unaudited) (continued) and Expense Universe median.The Board noted that the fund s total expense ratio reflected an undertaking by TBCAM, in effect during the period, to waive receipt of a percentage of the fund s investment advisory fee, and that such undertaking is no longer in effect. With respect to the fund s performance, the Board noted that the fund achieved total returns lower than the Performance Group median and Performance Universe median for each reported time period up to five years.The Board also noted that the fund s total return was lower than the return for the fund s benchmark index for the past two calendar years.The Board received a presentation from the fund s portfolio manager regarding the factors which affected the fund s performance in 2008 and the first quarter of 2009.The Board expressed concern with the fund s long-term performance record and the substantial decline in the fund s total net asset size from its peak asset size in 2007. Based on these concerns, the Board requested that Dreyfus management, within the next six months, make recommendations to the Board that address the fund s declining performance record and asset size, for the benefit of fund shareholders. Dreyfus management confirmed that it would respond with related recommendations within that time frame. Representatives of the Manager reviewed with the Board members the fees paid to TBCAM or Dreyfus or its affiliates by the one mutual fund managed by TBCAM (or Dreyfus or its affiliates) that was reported in the same Lipper category as the fund (the Similar Fund ). The Manager s representatives also reviewed the fees paid by institutional separate accounts managed by TBCAM and commingled funds managed by TBCAM (the Institutional Accounts and, collectively with the Similar Fund, the Similar Accounts ) that have similar investment objectives and policies as the fund. Dreyfus does not manage any international equity institutional separate accounts or commingled funds, or wrap fee accounts. The Manager s representatives explained the nature of each Similar Account and the differences, from Dreyfus and TBCAM s perspective (as applicable), in providing services to the Similar Accounts as compared to the fund. Dreyfus repre- 42 sentatives also reviewed the costs associated with distribution through intermediaries. The Board analyzed the differences in fees paid to TBCAM and discussed the relationship of the management fees paid in light of the services provided. Dreyfus representatives advised the Board that the investment advisory fee rates for the Institutional Accounts reflected TBCAM s independent pricing and cost structures. The Board considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the fund s total investment advisory fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus for the fund and the method used to determine such expenses and profit. The Board considered information, previously provided and discussed, that was prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board also had been informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, including the change in the fund s asset size from the prior year, and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund share-holders.The Board also considered TBCAM s and Dreyfus brokerage policies and practices, the standards applied in seeking best execution, and their policies and practices regarding soft dollars.The Board members also considered potential benefits to TBCAM from acting as investment adviser to the fund and noted from the Board meeting held on November 10-11, 2008 the soft dollar arrangements in effect with respect to trading the fund s portfolio. The Fund 43 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND S INVESTMENT ADVISORY AND ADMINISTRATION AGREEMENTS (Unaudited) (continued) It was noted that prior to August 2007, under the fund s master-feeder structure, the fund did not have an investment advisory agreement with TBCAM. It also was noted that since August 2007, when the fund was despoked and entered into its investment advisory agreement with TBCAM, the fund has enjoyed the benefit of an undertaking by TBCAM to limit the fund s expense ratio to a specified percentage, which expense limitation continues in effect.The Board further noted the fund s substantially smaller asset size from its peak asset size in 2007 and considered the effect that this asset decline, coupled with the expense limitation, has had on TBCAM s revenues from the fund.The Board also noted an additional undertaking implemented by TBCAM during the fund s last fiscal year to waive receipt of up to 25% of the fund s investment advisory fee payable to TBCAM (the full percentage amount of which being subject to the impact of the aforementioned expense limitation). At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the fund s Investment Advisory Agreement. Based on the discussions and considerations as described above, the Board reached the following conclusions and determinations. The Board concluded that the nature, extent, and quality of the ser- vices provided by TBCAM to the fund are adequate and appropriate. The Board was concerned with the decline in the fund s long-term performance record and total net asset size over the past two years, and requested that management provide one or more recommenda- tions for addressing these issues, for the benefit of shareholders, within the next six months. 44 The Board concluded that the investment advisory fee paid to TBCAM by the fund was reasonable in light of the services pro- vided, comparative performance and expense and investment advi- sory fee information, costs of the services provided and profits to be realized and benefits derived or to be derived by TBCAM from its relationship with the fund. The Board determined that the economies of scale which may accrue to TBCAM and its affiliates in connection with the man- agement of the fund had been adequately considered by TBCAM in connection with the investment advisory fee rate charged to the fund, and that, to the extent in the future it were to be deter- mined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with the information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the fund s Investment Advisory Agreement through November 30, 2009, was in the best interest of the fund and its shareholders. The Fund 45 46 The Fund 47 48 OFFICERS OF THE FUND (Unaudited) The Fund 49 OFFICERS OF THE FUND (Unaudited) (continued) 50 NOTES Save time. Save paper. View your next shareholder report online as soon as it s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund s Expenses 8 Comparing Your Fund s Expenses With Those of Other Funds 9 Statement of Investments 14 Statement of Financial Futures 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 20 Financial Highlights 24 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 37 Important Tax Information 38 Board Members Information 41 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Small Cap Equity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present this annual report for Dreyfus Small Cap Equity Fund, covering the 12-month period from October 1, 2008, through September 30, 2009. While the end of the recession will not be officially declared over for months, evidence suggests that the economy has turned a corner, including inventory rebuilding among manufacturers and improvements in home sales and prices.These indicators continue to help fuel a sustained rally among domestic and international stocks, many of which hit 52-week lows back in March. Since then, the best returns were generated by the most beaten-down securities and by smaller-cap securities. Momentum may keep these stocks rallying for a time, but the fundamental case for future gains seems to depend on an actual acceleration of economic activity. Currently, in our judgment, the financial markets appear poised to enter into a new phase in which underlying fundamentals of individual companies and industry groups, not bargain hunting, are likely to drive investment returns. Of course, the best strategy for your portfolio depends not only on your view of the economy s direction, but on your current financial needs, future goals and attitudes toward risk. Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against unexpected economic developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2008, through September 30, 2009, as provided by Joseph M. Corrado, CFA, Stephanie K. Brandaleone, CFA, and Edward R.Walter, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended September 30, 2009, Dreyfus Small Cap Equity Fund s Class A shares produced a total return of 6.11%, Class B shares returned 6.67%, Class C shares returned 6.67% and Class I shares returned 5.67%. 1 The fund s benchmark, the Russell 2500 Value Index, achieved a total return of 8.33% for the same period. 2 After suffering steep declines stemming from a global financial crisis and recession, small-cap stocks reversed course in mid-March, as renewed economic optimism and attractive valuations among beaten-down stocks fueled a market rally through the reporting period s end.The fund produced better returns than its benchmark, mainly due to strong stock selection in the financials, consumer discretionary, and energy sectors. The Fund s Investment Approach The fund seeks long-term growth of capital. The fund invests, under normal circumstances, at least 80% of its assets in the stocks of small-cap U.S. companies, and may invest up to 15% of its assets in foreign companies. We seek to identify companies with stocks trading at prices below their intrinsic values.We measure value by evaluating each company s valuation multiples (price/earnings, price/sales, price/cash flow), current competitive position and expected business growth relative to its industry.We focus primarily on individual stock selection to produce a diversified portfolio of companies that we believe are undervalued relative to expected business growth, with the presence of a catalyst (such as a corporate restructuring, change in management or spin-off) that may trigger a price increase. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Stocks Rallied in 2009 from Multi-Year Lows The reporting period began in the midst of a severe U.S. recession characterized by rising unemployment, plummeting housing values and depressed consumer sentiment. The economic downturn was intensified by a financial crisis that nearly led to the collapse of the global banking system. Consequently, investors favored the stocks of traditionally defensive market sectors and companies during the reporting period s first half. However, in early March, evidence of stabilization in global credit markets and the U.S. economy buoyed investor sentiment. Bargain-hunting investors quickly regained their appetites for risk, and they began to flock toward stocks they previously had avoided, fueling a sustained stock market rally through the reporting period s end. Stock Selections Bolstered Performance The fund s investment approach proved relatively effective during the downturn, as successful stock selections helped cushion declines for the fund compared to the benchmark. Our security selection process also fared relatively well during the 2009 rally, when investors favored stocks selling at attractive prices compared to historical averages. Although historically low valuations abounded in the troubled financials sector, we maintained an underweighted position due to concerns regarding the underlying health of many financial institutions.We proceeded particularly cautiously with regard to commercial banks, where holdings with strong deposit franchises such as Cullen Frost Banker, First Horizon National and FirstMerit Corp. held up better than sector averages. In the capital markets industry, we found opportunities among smaller investment banks Piper Jaffray Cos., Jefferies Group and Lazard, which captured market share from their larger counterparts. The industrials sector was one of the harder-hit market segments during the downturn, creating pockets of compelling value among companies that had been punished too severely by indiscriminate selling. Successful stock selections included construction-and-engineering companies that appeared poised to benefit from the U.S. government s economic stimulus spending, such as Granite Construction, Shaw Group and URS Corp. In the energy sector, the fund participated in gains posted by a number of exploration-and-production companies and equipment suppliers that rallied strongly as investors grew less 4 risk-averse and oil prices rebounded. Among the fund s better energy performers were CNX Gas Corp., Arena Resources, Dril-Quip and Carbo Ceramics. Disappointments during the reporting period included the materials sector, where packaging manufacturer Temple-Inland was hurt by tight credit conditions despite good quarterly earnings and reduced energy costs. The fund s holdings among chemical producers also generated returns that trailed sector averages. In the health care sector, the economic downturn prompted some of the major pharmaceutical companies to reduce or delay spending on research-and-development projects, which hurt revenues and earnings of contract research organizations such as PerkinElmer and Charles River Laboratories International. Finding Value in a Recovering Market As of the reporting period s end, we have continued to find attractive values among individual stocks despite the magnitude of the current rally.We have identified a number of opportunities in the energy sector, where we believe commodity prices have room to rise as global demand and economic conditions improve.We also have established an overweighted position in the consumer discretionary sector, where a number of small-cap companies have continued to sell at attractive valuations despite what we believe to be fundamentally sound business strategies. Although we have maintained the fund s underweighted exposure to the financials sector, we may begin to take fuller advantage of attractive valuations among financial companies that seem likely to produce earnings growth. October 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation and The Boston Company Asset Management, LLC. Had these expenses not been absorbed, returns would have been lower. 2 SOURCE: LIPPER INC. Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 2500 Value Index is a widely accepted, unmanaged index, which measures the performance of those Russell 2500 companies with lower price-to-book ratios and lower forecasted growth value. The Fund 5 6 STATEMENT OF INVESTMENTS September 30, 2009 Common Stocks 98.4% Shares Value ($) Consumer Discretionary 17.9% Abercrombie & Fitch, Cl. A 40,940 a 1,346,107 American Eagle Outfitters 82,890 1,397,525 Autoliv 32,390 1,088,304 BorgWarner 38,925 a 1,177,870 Brink s Home Security Holdings 33,810 b 1,041,010 Dick s Sporting Goods 51,749 b 1,159,178 Genuine Parts 35,420 1,348,085 Gymboree 25,350 b 1,226,433 Interpublic Group of Cos. 33,470 b 251,694 Leggett & Platt 46,600 a 904,040 Magna International, Cl. A 18,790 798,951 MDC Holdings 49,570 1,722,062 Meredith 35,600 a 1,065,864 Office Depot 43,970 b 291,081 Panera Bread, Cl. A 20,060 a,b 1,103,300 Ryland Group 84,590 1,782,311 Saks 246,320 a,b 1,679,903 Snap-On 17,910 622,552 Starwood Hotels & Resorts Worldwide 39,500 a 1,304,685 Thor Industries 32,030 991,329 Toll Brothers 48,780 a,b 953,161 Tractor Supply 24,340 a,b 1,178,543 Williams-Sonoma 94,800 a 1,917,804 Consumer Staples 5.2% BJ s Wholesale Club 45,130 b 1,634,608 Casey s General Stores 31,160 977,801 Flowers Foods 44,160 1,160,966 Ralcorp Holdings 20,410 b 1,193,373 Whole Foods Market 87,446 a,b 2,666,229 Energy 8.4% Arena Resources 36,100 b 1,281,550 Cabot Oil & Gas 62,826 2,246,029 CARBO Ceramics 15,770 812,944 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Comstock Resources 27,370 b 1,096,990 Dril-Quip 26,980 b 1,339,287 Patterson-UTI Energy 38,520 581,652 Penn Virginia 76,730 1,757,884 Tidewater 30,840 1,452,256 Unit 43,880 b 1,810,050 Financial 24.8% Alexandria Real Estate Equities 32,240 a 1,752,244 Aspen Insurance Holdings 49,050 1,298,353 BancorpSouth 45,830 a 1,118,710 CBL & Associates Properties 77,550 a 752,235 City National 68,087 a 2,650,627 Comerica 56,880 1,687,630 Commerce Bancshares 37,698 1,403,874 Douglas Emmett 83,650 1,027,222 Essex Property Trust 13,570 a 1,079,901 Fidelity National Financial, Cl. A 122,554 1,848,114 First American 67,290 2,178,177 First Horizon National 106,786 b 1,412,785 FirstMerit 74,085 1,409,838 Hanover Insurance Group 34,580 1,429,191 Health Care REIT 37,783 1,572,528 Host Hotels & Resorts 94,030 1,106,733 Investment Technology Group 58,962 b 1,646,219 KeyCorp 112,520 731,380 Lazard, Cl. A 35,271 1,457,045 Liberty Property Trust 31,560 1,026,647 Mack-Cali Realty 31,880 1,030,680 NewAlliance Bancshares 72,293 773,535 Omega Healthcare Investors 59,220 948,704 Raymond James Financial 80,460 1,873,109 RenaissanceRe Holdings 10,890 596,336 SEI Investments 58,310 1,147,541 Washington Federal 92,720 1,563,259 10 Common Stocks (continued) Shares Value ($) Health Care 8.8% Beckman Coulter 29,100 2,006,154 Bio-Rad Laboratories, Cl. A 7,570 b 695,531 Charles River Laboratories International 27,460 b 1,015,471 Chemed 22,940 1,006,837 Henry Schein 13,820 a,b 758,856 Immucor 31,860 b 563,922 LifePoint Hospitals 39,190 b 1,060,481 Magellan Health Services 33,410 b 1,037,715 MEDNAX 21,850 b 1,200,002 PerkinElmer 59,160 1,138,238 STERIS 34,720 1,057,224 Universal Health Services, Cl. B 22,720 1,407,050 Industrial 9.9% AGCO 27,430 b 757,891 Brink s 44,890 1,207,990 Clean Harbors 15,661 b 881,088 Corrections Corp. of America 126,570 b 2,866,811 Curtiss-Wright 29,530 1,007,859 GrafTech International 44,100 b 648,270 Granite Construction 39,310 a 1,216,251 KBR 21,085 491,070 Shaw Group 36,283 b 1,164,321 Spirit Aerosystems Holdings, Cl. A 39,070 b 705,604 Thomas & Betts 14,690 b 441,875 URS 29,570 b 1,290,731 Waste Connections 62,790 b 1,812,119 Information Technology 13.6% Akamai Technologies 74,110 b 1,458,485 Arris Group 78,380 b 1,019,724 Cadence Design Systems 80,490 b 590,797 Comtech Telecommunications 7,980 b 265,096 Cymer 29,950 b 1,163,857 Diebold 40,570 1,335,970 Hewitt Associates, Cl. A 47,890 b 1,744,633 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Informatica 50,480 b 1,139,838 International Rectifier 4,250 b 82,833 Lam Research 41,510 b 1,417,982 ManTech International, Cl. A 6,010 b 283,432 Microchip Technology 53,340 a 1,413,510 Novellus Systems 76,420 b 1,603,292 Sybase 19,486 b 758,005 Synopsys 70,445 b 1,579,377 Teradyne 178,460 b 1,650,755 Varian Semiconductor Equipment Associates 51,620 b 1,695,201 Websense 44,920 b 754,656 Materials 4.5% Airgas 30,070 1,454,486 Allegheny Technologies 22,020 a 770,480 Coeur d Alene Mines 22,680 b 464,940 FMC 25,350 1,425,938 Packaging Corp. of America 76,300 1,556,520 Temple-Inland 61,620 1,011,800 Telecommunication Services .8% CenturyTel 32,860 Utilities 4.5% AGL Resources 40,730 1,436,547 Atmos Energy 49,830 1,404,209 Energen 32,404 1,396,612 Portland General Electric 48,420 954,842 UGI 54,540 1,366,772 Total Common Stocks (cost $129,549,123) 12 Other Investment 2.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,901,000) 3,901,000 c Investment of Cash Collateral for Securities Loaned 13.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $20,067,794) 20,067,794 c Total Investments (cost $153,517,917) 114.8% Liabilities, Less Cash and Receivables (14.8%) Net Assets 100.0% REIT Real Estate Investment Trust a All or a portion of these securities are on loan.At September 30, 2009, the total market value of the fund s securities on loan is $19,418,562 and the total market value of the collateral held by the fund is $20,067,794. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) Value (%) Value (%) Financial 24.8 Energy 8.4 Consumer Discretionary 17.9 Consumer Staples 5.2 Money Market Investments 16.4 Materials 4.5 Information Technology 13.6 Utilities 4.5 Industrial 9.9 Telecommunication Services .8 Health Care 8.8 Based on net assets. See notes to financial statements. The Fund 13 STATEMENT OF FINANCIAL FUTURES September 30, 2009 Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 9/30/2009 ($) Financial Futures Long Russell 2000 Mini 24 1,447,200 December 2009 See notes to financial statements. 14 STATEMENT OF ASSETS AND LIABILITIES September 30, 2009 Cost Value Assets ($): Investments in securities See Statement of Investments (including securities on loan, valued at $19,418,562) Note 1(b): Unaffiliated issuers 129,549,123 144,630,074 Affiliated issuers 23,968,794 23,968,794 Cash 59,460 Receivable for investment securities sold 704,219 Receivable for shares of Beneficial Interest subscribed 398,242 Due from broker Note 4 172,000 Dividends and interest receivable 158,541 Prepaid expenses 24,047 Liabilities ($): Due to The Boston Company Asset Management, LLC and affiliates Note 3 (c) 142,180 Liability for securities on loan Note 1(b) 20,067,794 Payable for investment securities purchased 2,534,089 Payable for shares of Beneficial Interest redeemed 385,070 Payable for futures variation margin Note 4 9,120 Accrued expenses 101,847 Net Assets ($) Composition of Net Assets ($): Paid-in capital 172,714,182 Accumulated undistributed investment income net 288,989 Accumulated net realized gain (loss) on investments (41,227,147) Accumulated net unrealized appreciation (depreciation) on investments (including $18,302 net unrealized appreciation on financial futures) 15,099,253 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Net Assets ($) 60,029,661 4,050,756 14,036,790 68,758,070 Shares Outstanding 2,628,033 186,827 647,285 2,958,360 Net Asset Value Per Share ($) See notes to financial statements. The Fund 15 STATEMENT OF OPERATIONS Year Ended September 30, 2009 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 1,531,743 Affiliated issuers 7,064 Income from securities lending 95,128 Total Income Expenses: Investment advisory fee Note 3(a) 748,243 Administration fee Note 3(a) 93,530 Shareholder servicing costs Note 3(c) 351,911 Distribution fees Note 3(b) 100,186 Registration fees 60,921 Prospectus and shareholders reports 50,482 Professional fees 41,791 Custodian fees Note 3(c) 36,681 Trustees fees and expenses Note 3(d) 7,867 Loan commitment fees Note 2 1,887 Interest expense Note 2 42 Miscellaneous 12,420 Total Expenses Less reduction in expenses due to undertaking Note 3(a) (199,389) Less reduction in fees due to earnings credits Note 1(b) (9,923) Net Expenses Investment Income Net Realized and Unrealized Gain (Loss) on Investments Note 4 ($): Net realized gain (loss) on investments (26,881,561) Net realized gain (loss) on financial futures 432,184 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and financial futures (including $18,302 net unrealized appreciation on financial futures) 35,454,708 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 16 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2009 a 2008 Operations ($): Investment income net 337,286 437,313 Net realized gain (loss) on investments (26,449,377) (5,110,271) Net unrealized appreciation (depreciation) on investments 35,454,708 (6,374,223) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income net: Class A Shares (120,349) Class I Shares (275,812) Class T Shares (238) Net realized gain on investments: Class A Shares (4,333,645) Class B Shares (274,646) Class C Shares (1,062,002) Class I Shares (1,769,212) Class T Shares (72,229) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 24,791,503 11,247,034 Class B Shares 364,028 241,224 Class C Shares 2,377,226 1,765,838 Class I Shares 41,253,595 34,444,700 Class T Shares 120,735 653,432 Net assets received in connection with reorganization Note 1 32,798,090 The Fund 17 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended September 30, 2009 a 2008 Beneficial Interest Transactions ($) (continued): Dividends reinvested: Class A Shares 103,640 3,491,424 Class B Shares 224,559 Class C Shares 480,139 Class I Shares 261,102 1,769,212 Class T Shares 82 37,752 Cost of shares redeemed: Class A Shares (20,706,588) (19,289,912) Class B Shares (1,661,951) (1,006,189) Class C Shares (1,965,146) (2,997,034) Class I Shares (14,602,949) (6,900,360) Class T Shares (931,003) (329,927) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 75,726,695 70,453,718 End of Period Undistributed investment income net 288,989 413,029 18 Year Ended September 30, 2009 a 2008 Capital Share Transactions: Class A b,c Shares sold 1,305,352 424,044 Shares issued in connection with reorganization Note 1 1,332,718 Shares issued for dividends reinvested 6,036 129,456 Shares redeemed (1,137,947) (711,970) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 20,104 9,557 Shares issued in connection with reorganization Note 1 190,814 Shares issued for dividends reinvested 8,717 Shares redeemed (92,112) (37,474) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 128,685 70,262 Shares issued in connection with reorganization Note 1 346,893 Shares issued for dividends reinvested 18,646 Shares redeemed (110,444) (115,980) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 2,063,095 1,304,653 Shares issued in connection with reorganization Note 1 38,901 Shares issued for dividends reinvested 15,014 64,664 Shares redeemed (743,043) (260,252) Net Increase (Decrease) in Shares Outstanding Class T c Shares sold 6,977 24,237 Shares issued in connection with reorganization Note 1 18,224 Shares issued for dividends reinvested 5 1,427 Shares redeemed (54,481) (12,438) Net Increase (Decrease) in Shares Outstanding a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b During the period ended September 30, 2009, 27,885 Class B shares representing $515,149 were automatically converted to 26,557 Class A shares and during the period ended September 30, 2008 4,605 Class B shares representing $127,792 were automatically converted to 4,408 Class A shares. c On the close of business on February 4, 2009, 43,698 Class T shares representing $740,237 were converted to 42,937 Class A shares. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund s financial statements. Year Ended September 30, Class A Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 24.48 32.64 30.49 27.89 23.32 Investment Operations: Investment income (loss) net a .07 .19 .02 .00 b (.07) Net realized and unrealized gain (loss) on investments (1.60) (4.61) 3.02 3.31 4.64 Total from Investment Operations (1.53) (4.42) 3.04 3.31 4.57 Distributions: Dividends from investment income net (.11) Dividends from net realized gain on investments (3.74) (.89) (.71) (.00) b Total Distributions (.11) (3.74) (.89) (.71) (.00) b Net asset value, end of period 22.84 24.48 32.64 30.49 27.89 Total Return (%) c (6.11) (14.59) 10.00 12.15 19.60 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.72 1.56 1.50 d 1.60 d 2.30 d Ratio of net expenses to average net assets 1.37 1.39 1.45 d 1.35 d 1.35 d Ratio of net investment income (loss) to average net assets .35 .72 .06 d .01 d (.26) d Portfolio Turnover Rate 110.88 92.67 66.82 e,f Net Assets, end of period ($ x 1,000) 60,030 27,467 41,784 41,006 12,568 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d For the period from October 1, 2006 to July 31, 2007 and for the fiscal years ended September 30, 2005 and 2006, the ratios include the fund s share of The Boston Company Small Cap Value Portfolio s (the Portfolio ) allocated expenses. e Not annualized. f For the period from October 1, 2004 to July 31, 2007, the fund invested exclusively in the Portfolio under a master/feeder organizational structure that was terminated on August 1, 2007. On that date, the fund withdrew entirely from the Portfolio and received the Portfolio s securities and cash in exchange for its interest in the Portfolio. Effective August 1, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents investment activity of the fund. See notes to financial statements. 20 Year Ended September 30, Class B Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 23.23 31.41 29.63 27.32 23.01 Investment Operations: Investment (loss) net a (.10) (.04) (.26) (.22) (.27) Net realized and unrealized gain (loss) on investments (1.45) (4.40) 2.93 3.24 4.58 Total from Investment Operations (1.55) (4.44) 2.67 3.02 4.31 Distributions: Dividends from net realized gain on investments (3.74) (.89) (.71) (.00) b Net asset value, end of period 21.68 23.23 31.41 29.63 27.32 Total Return (%) c (6.67) (15.32) 9.05 11.33 18.74 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.72 2.53 2.41 d 2.46 d 3.22 d Ratio of net expenses to average net assets 2.22 2.24 2.34 d 2.10 d 2.10 d Ratio of net investment (loss) to average net assets (.54) (.14) (.83) d (.77) d (1.03) d Portfolio Turnover Rate 110.88 92.67 66.82 e,f Net Assets, end of period ($ x 1,000) 4,051 1,580 2,740 3,155 1,754 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d For the period from October 1, 2006 to July 31, 2007 and for the fiscal years ended September 30, 2005 and 2006, the ratios include the fund s share of The Boston Company Small Cap Value Portfolio s (the Portfolio ) allocated expenses. e Not annualized. f For the period from October 1, 2004 to July 31, 2007, the fund invested exclusively in the Portfolio under a master/feeder organizational structure that was terminated on August 1, 2007. On that date, the fund withdrew entirely from the Portfolio and received the Portfolio s securities and cash in exchange for its interest in the Portfolio. Effective August 1, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents investment activity of the fund. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS (continued) Year Ended September 30, Class C Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 23.23 31.41 29.60 27.32 23.02 Investment Operations: Investment (loss) net a (.09) (.03) (.24) (.21) (.28) Net realized and unrealized gain (loss) on investments (1.45) (4.41) 2.94 3.20 4.58 Total from Investment Operations (1.54) (4.44) 2.70 2.99 4.30 Distributions: Dividends from net realized gain on investments (3.74) (.89) (.71) (.00) b Net asset value, end of period 21.69 23.23 31.41 29.60 27.32 Total Return (%) c (6.67) (15.29) 9.13 11.26 18.68 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.40 2.36 2.29 d 2.46 d 3.15 d Ratio of net expenses to average net assets 2.20 2.22 2.25 d 2.10 d 2.10 d Ratio of net investment (loss) to average net assets (.48) (.11) (.74) d (.75) d (1.03) d Portfolio Turnover Rate 110.88 92.67 66.82 e,f Net Assets, end of period ($ x 1,000) 14,037 6,556 9,713 11,042 3,659 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d For the period from October 1, 2006 to July 31, 2007 and for the fiscal years ended September 30, 2005 and 2006, the ratios include the fund s share of The Boston Company Small Cap Value Portfolio s (the Portfolio ) allocated expenses. e Not annualized. f For the period from October 1, 2004 to July 31, 2007, the fund invested exclusively in the Portfolio under a master/feeder organizational structure that was terminated on August 1, 2007. On that date, the fund withdrew entirely from the Portfolio and received the Portfolio s securities and cash in exchange for its interest in the Portfolio. Effective August 1, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents investment activity of the fund. See notes to financial statements. 22 NOTES TO FINANCIAL STATEMENTS NOTE 1 Significant Accounting Policies: Dreyfus Small Cap Equity Fund (the fund ) is a separate diversified series of Dreyfus Stock Funds (the Company ), which is registered under the Investment Company Act of 1940, as amended (the Act ), as an open-end management investment company and operates as a series company currently offering two series, including the fund.The fund s investment objective is long-term growth of capital.The Boston Company Asset Management, LLC ( TBCAM ) serves as the fund s investment adviser.The Dreyfus Corporation (the Administrator or Dreyfus ), a wholly-owned subsidiary of The Bank of New York Mellon Corporation ( BNY Mellon ) and an affiliate of TBCAM, serves as the fund s Administrator. At a meeting of the fund s Board of Trustees held on July 25, 2008, the Board approved, effective December 1, 2008, a proposal to change the names of the Company and the fund from Dreyfus Premier Stock Funds and Dreyfus Premier Small Cap Equity Fund to Dreyfus Stock Funds and Dreyfus Small Cap Equity Fund , respectively. As of the close of business on December 15, 2008, pursuant to an Agreement and Plan of Reorganization previously approved by the fund s Board of Trustees, all of the assets, subject to liabilities, of Dreyfus Premier Future Leaders Fund ( Premier Future Leaders ) were transferred to the fund in exchange for corresponding class of shares of Beneficial Interest of the fund of equal value. Shareholders of Class A, Class B, Class C, Class I and Class T shares of Premier Future Leaders received Class A, Class B, Class C, Class I and Class T shares of the fund, respectively, in each case in an amount equal to the aggregate net asset value of their investment in Premier Future Leaders at the time of the exchange. The net asset value of the fund s shares on the close of business December 15, 2008, after the reorganization was $17.24 for Class A, $16.43 for Class B, $16.43 for Class C, $17.46 for Class I and $16.90 for Class T shares, and a total amount of 1,332,718 Class A shares, 190,814 Class B shares, 346,893 Class C shares, 38,901 24 Class I shares and 18,224 Class T shares, representing net assets of $32,798,090 (including $17,212,916 net unrealized depreciation on investments) were issued to shareholders of Premier Future Leaders in the exchange. The exchange was a tax-free event to the Premier Future Leaders shareholders. MBSC Securities Corporation (the Distributor ), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund s shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C, and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge ( CDSC ) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund no longer offers Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. Effective December 3, 2008, investments for new accounts were no longer permitted in Class T of the fund, except that participants in certain group retirement plans were able to open a new account in Class T of the fund, provided that the fund was established as an investment option under the plans before December 3, 2008. On February 4, 2009, the fund issued to each holder of its Class T shares, in exchange for said shares, Class A shares of the fund having an aggregate net asset value equal to the aggregate net asset value of the shareholder s ClassT shares. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) Subsequent investments in the fund s Class A shares made by prior holders of the fund s Class T shares who received Class A shares of the fund in exchange for their Class T shares are subject to the front-end sales load schedule that was in effect for Class T shares at the time of the exchange. Otherwise, all other Class A share attributes will be in effect. Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board ( FASB ) Accounting Standards Codification ( ASC ) has become the exclusive reference of authoritative U.S. generally accepted accounting principles ( GAAP ) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission ( SEC ) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The fund s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no 26 transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e.the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the fund s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the fund s investments: (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses 28 from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended September 30, 2009, The Bank of New York Mellon earned $31,709 from lending fund portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code ).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2009, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $278,645, accumulated capital losses $18,131,138 and unrealized appreciation $14,757,242. In addition, the fund had $22,743,654 of capital losses realized after October 31, 2008, which were deferred for tax purposes to the first day of the following fiscal year. The accumulated capital loss carryover is available to be applied against future net securities profits, if any, realized subsequent to September 30, 2009. If not applied, $10,066,885 of the carryover expires in fiscal 2016 and $8,064,253 expires in fiscal 2017.Acquired losses as a result of the fund's merger with Dreyfus Premier Future Leaders Fund can be utilized in subsequent years but will be subject to an annual limitation based on certain provisions in the Code. 30 The tax character of distributions paid to shareholders during the fiscal periods ended September 30, 2009 and September 30, 2008, were as follows: ordinary income $396,399 and $2,574,219 and long-term capital gains $0 and $4,937,515, respectively. During the period ended September 30, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for real estate investment trusts, recognition of book to tax difference resulting from prior year fund restructure and capital loss carryover from the fund s merger with Dreyfus Premier Future Leaders Fund, the fund decreased accumulated undistributed investment income-net by $64,927, decreased accumulated net realized gain (loss) on investments by $9,812,393 and increased paid-in capital by $9,877,320. Net assets and net asset value per share were not affected by this reclassification. NOTE 2 Bank Lines of Credit: Prior to October 15, 2008, the fund participated with other Dreyfus-managed funds in a $350 million redemption credit facility. Effective October 15, 2008, the fund participates with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility ), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. Effective October 14, 2009, the $145 million unsecured credit facility with Citibank, N.A., was increased to $215 million. The average amount of borrowings outstanding under the Facilities during the period ended September 30, 2009 was $3,500, with a related weighted average annualized interest rate of 1.19%. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 3 Investment Advisory Fee, Administration Fee and Other Transactions With Affiliates: (a) Pursuant to a Investment Advisory Agreement with TBCAM, the investment advisory fee is computed at the annual rate of .80% of the value of the fund s average daily net assets and is payable monthly. Dreyfus and TBCAM have contractually agreed, with respect to each class of fund shares, to assume the expenses of the class so that such expenses (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed the annual rates of expenses of 1.39% for Class A, 2.24% for Class B, 2.22% for Class C and 1.16% for Class I, until December 15, 2009 and until the fiscal year end following such time as the expenses are equal to or less than such annual rate for each class. The reduction in expenses, pursuant to the undertaking, amounted to $199,389 during the period ended September 30, 2009. The fund compensates Dreyfus under an administration agreement for providing personnel and facilities to perform accounting and administration services for the fund at an annual rate of .10% of the value of the fund s average daily net assets. During the period ended September 30, 2009, the fund was charged $93,530 pursuant to the administration agreement. During the period ended September 30, 2009, the Distributor retained $9,379 and $7 from commissions earned on sales of the fund s Class A and Class T shares, respectively, and $6,531 and $1,931 from CDSCs on redemptions of the fund s Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan ) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay and Class T shares paid the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class B and Class C shares and .25% of the value of the average daily net assets of Class T shares. During the period ended September 30, 2009, Class B, Class C and Class T shares were charged $24,882, $74,737 and $567, respectively, pursuant to the Plan. 32 (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay and Class T shares paid the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended September 30, 2009, Class A, Class B, Class C and Class T shares were charged $100,971, $8,294, $24,912 and $567, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2009, the fund was charged $92,291 pursuant to the transfer agency agreement. The fund compensates The Bank of New York Mellon, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2009, the fund was charged $9,923 pursuant to the cash management agreement. These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon, under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2009, the fund was charged $36,681 pursuant to the custody agreement. During the period ended September 30, 2009, the fund was charged $6,254 for services performed by the Chief Compliance Officer. The components of Due to TBCAM and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $94,879, The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) administration fees $11,860, Rule 12b-1 distribution plan fees $10,959, shareholder services plan fees $15,724, custodian fees $3,194, chief compliance officer fees $3,341 and transfer agency per account fees $13,280, which are offset against an expense reimbursement currently in effect in the amount of $11,057. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4 Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended September 30, 2009, amounted to $184,225,911 and $103,402,819, respectively. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a fund s investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments.The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments 34 require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the settlement price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchange s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Contracts open at September 30, 2009 are set forth in the Statement of Financial Futures. At September 30, 2009, the cost of investments for federal income tax purposes was $153,841,626; accordingly, accumulated net unrealized appreciation on investments was $14,757,242, consisting of $18,278,695 gross unrealized appreciation and $3,521,453 gross unrealized depreciation. NOTE 5 Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through November 24, 2009, the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 35 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Small Cap Equity Fund We have audited the accompanying statement of assets and liabilities, including the statements of investments and financial futures, of Dreyfus Small Cap Equity Fund (formerly, Dreyfus Premier Small Cap Equity Fund) (one of the series comprising Dreyfus Stock Funds), as of September 30, 2009, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the three years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audit. The financial highlights for the years ended September 30, 2006 and 2005 were audited by other auditors whose report dated November 17, 2006, expressed an unqualified opinion on such financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of September 30, 2009 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the 2009, 2008 and 2007 financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Small Cap Equity Fund at September 30, 2009, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and financial highlights for each of the three years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 24, 2009 36 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby designates 100% of the ordinary dividends paid during the fiscal year ended September 30, 2009 as qualifying for the corporate dividends received deduction. Also certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $21,566 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2010 of the percentage applicable to the preparation of their 2009 income tax returns. The Fund 37 BOARD MEMBERS INFORMATION (Unaudited) 38 The Fund 39 BOARD MEMBERS INFORMATION (Unaudited) (continued) Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Arnold S. Hiatt, Emeritus Board Member 40 OFFICERS OF THE FUND (Unaudited) The Fund 41 OFFICERS OF THE FUND (Unaudited) (continued) 42 NOTES Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Ehud Houminer, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Ehud Houminer is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements, or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $80,424 in 2008 and $54,688 in 2009. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $15,366 in 2008 and $10,552 in 2009. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2008 and $0 in 2009. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice and tax planning ("Tax Services") were $3,177 in 2008 and $5,164 in 2009. These services consisted of (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments, (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held; and (iv) determination of Passive Foreign Investment Companies. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates which required pre-approval by the Audit Committee were $0 in 2008 and $0 in 2009. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $0 in 2008 and $28 in 2009. -3- The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee were $0 in 2008 and $0 in 2009. Note: In each of (b) through (d) of this Item 4, 100% of all services provided by the Auditor were pre-approved as required. Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $4,881,322 in 2008 and $25,619,110 in 2009. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates which were not pre-approved (not requiring pre-approval) is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date -4- of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. -5- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS STOCK FUNDS By: /s/ J. David Officer J. David Officer President Date: November 19, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/J. David Officer J. David Officer President Date: November 19, 2009 By: /s/ James Windels James Windels Treasurer Date: November 19, 2009 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) -6-
